USDC IN/ND case 2:19-cr-00130-PPS-APR document 92 filed 06/08/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
        Plaintiff,                          )
                                            )
              v.                            )     NO. 2:19CR130-PPS/APR
                                            )
 IMARI HENRY,                               )
                                            )
        Defendant.                          )

                               OPINION AND ORDER

      Imari Henry is charged with conspiracy to distribute heroin and crack cocaine,

and three additional counts of distribution. Although the imprisonment Henry faces on

these charges exposed him to a rebuttable presumption in favor of pretrial detention,

the magistrate judge initially was persuaded that conditions of supervision existed that

would adequately address the risks that Henry would be a danger to the community or

fail to make required court appearances in this case. [DE 26, 29.] In mid-November

2019, Henry was released on terms including location monitoring. [DE 29 at 2.] In early

December, Henry requested the magistrate judge’s approval of a change of residence.

[DE 33.] At a hearing on December 13, Magistrate Judge Rodovich granted that motion,

and ruled that Henry was allowed to move to the other residence when the pretrial

services officer gave the okay. [DE 37.]

      On January 2, 2020, however, the pretrial services officer petitioned the court to

issue an arrest warrant for Henry, based on allegations that he had violated several

conditions of his pretrial release. [DE 38.] The allegations involved Henry’s movement
USDC IN/ND case 2:19-cr-00130-PPS-APR document 92 filed 06/08/20 page 2 of 4


from the one residence to the other, including his transfer of the location monitoring

equipment, prior to receiving the required permission of a pretrial services officer. The

second incident cited in the arrest petition was Henry’s arrest for Aggravated Assault

after his girlfriend called the police and reported that Henry had waved a knife in her

face in a threatening manner. At a hearing on January 7, Judge Rodovich revoked

Henry’s bond, concluding that Henry had moved the location monitoring box without

the permission of pretrial services and accepting the allegations as to the threats made

to the girlfriend.

       In early May, Henry filed a motion for review of that detention order, pursuant

to 18 U.S.C. §3145(b). The motion was briefed, and I held an in-person evidentiary

hearing on June 5. The question of Henry’s detention after revocation is subject to my

review de novo. My review of the entire record persuades me that the allegation that

Henry prematurely moved the location monitoring equipment is not adequate cause to

revoke the previously granted pretrial release. The directions Henry received from the

pretrial services officer (at least as related by proffer to Judge Rodovich and to me)

could have genuinely been confusing to Henry, the move of residence had been

previously approved by the court, and no ill intent on Henry’s part has been

demonstrated. The violation of supervision conditions was at most a technical one,

likely based on a misunderstanding between Henry and the Illinois pretrial services

officer monitoring him.




                                             2
USDC IN/ND case 2:19-cr-00130-PPS-APR document 92 filed 06/08/20 page 3 of 4


      Of greater concern is the allegation that Henry committed an assault on his then-

girlfriend on January 1, 2020. Such a charge is of course a serious one, and I don’t take

it lightly. But as I explained at Friday’s hearing, my decision must depend on the

record that is made before me. In support of the alleged violation, the government

rested on its response to Henry’s motion, noting that an assault charge was filed in

Illinois. The government was not prepared to call the girlfriend or any other witness to

testify, but Henry was sworn and offered testimony disputing the assault allegation.

Henry credibly testified that on the night in question, he had an argument with one of

the girlfriend’s male cousins who was visiting the residence, after which police showed

up in response to a phone call the girlfriend had made unbeknownst to Henry. He

unequivocally denied having possessed, much less brandished, any knife or other

weapon. On this showing, I conclude that the alleged pretrial release violation has not

been adequately supported, and does not warrant the revocation of Henry’s previous

release on conditions. Out of an abundance of caution, however, I will add a condition

of release forbidding Henry from intentional contact with his former girlfriend and the

other individuals involved in the January 1 incident.

      As for the presumption in favor of Henry’s pretrial detention, I am satisfied, as

Judge Rodovich initially was, that conditions exist that adequately address the risks of

Henry’s non-appearance or danger to the community. Prior to his arrest in this case,

Henry was working continuously and meeting his child support obligations. He

professes an intention to resume those efforts. Henry proposes to reside with his


                                            3
USDC IN/ND case 2:19-cr-00130-PPS-APR document 92 filed 06/08/20 page 4 of 4


brother Malik at an address in Chicago Heights, Illinois. Since the adjournment of my

hearing, pretrial services has conducted a home assessment on that residence and

reports to me that it is suitable for location monitoring.

       ACCORDINGLY:

       Defendant Imari Henry’s Motion for Review of Detention Order [DE 74] is

GRANTED. The district court has reconsidered the magistrate judge’s revocation of

Henry’s bond, and reinstates Henry’s pretrial release on the conditions previously set

out in the November 15, 2019 Order Setting Conditions of Release [DE 29] with the

understanding that Henry is approved for residence with his brother Malik at 378 W.

16th St. in Chicago Heights, IL 60411. As a new and additional condition of release,

Henry is forbidden from intentional contact with his former girlfriend and the other

individuals involved in the January 1, 2020 incident.

       The defendant is ordered RELEASED after processing.

       SO ORDERED.

       ENTERED: June 8, 2020.

                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              4
